DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, 9-10, 13, 15, 21-24, 28-30 and 32-43 are currently pending. 
Claims 32-43 are withdrawn. 
Claims 1, 6, 9-10, 21-24, 28 and 30 are objected to.
Claims 13, 15 and 29 are rejected.

Response to Amendment/Arguments
The Amendment filed 6 December 2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Objection to the Claims
The objection of claims 9 and 12 for improper Markush formatting has been partially overcome. Claim 12 is now canceled, rendering the objection moot. Claim 9 recites “selected from the group consisting of” which requires “and” to separate the last two species (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See MPEP 2117(I). The objection is maintained. 
The objection of claims 6 and 9-10 for reciting an intended use has been withdrawn in view of Applicant’s persuasive remarks that the claims are proper dependent claims.
35 USC § 112 Rejections
The rejection of claims 1-4, 6, 9-10, 13-16, 21-24, 28-30 under 35 USC 112(b) has been overcome by the amendments to claims 1 and 13. The rejection has been withdrawn.
The rejection of claims 5, 12 and 17 under 35 USC 112(d) has been overcome because these claims have been cancelled. The rejection has been withdrawn.
The rejection of claims 1-4, 6, 9-10, 13-16, 21-24, 28-30 under 35 USC 112(a) has been overcome by the amendments to claims 1 and 13. The rejection has been withdrawn.
35 USC § 102 Rejections
The rejection of claim 5 for being anticipated by Santos Tetrahedron 2012, 68, 2012, 3729-3737 for teaching the following compounds:

    PNG
    media_image1.png
    142
    450
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    382
    media_image2.png
    Greyscale

 has been overcome because claim 5 has been cancelled.  The rejection has been withdrawn. 
The rejection of claim 12 for being anticipated by Santos Eur. J. Org. Chem. 2013, 18, 3901-3909 for teaching compound 13d 
    PNG
    media_image3.png
    245
    270
    media_image3.png
    Greyscale
has been overcome because claim 12 has been cancelled. The rejection has been withdrawn.
35 USC § 103 Rejection
The rejection of claims 1-2, 4, 6, 9-10, 13-14, 16 under 35 USC 103 for being obvious over Imming Arch. Pharm. 1995, 328, 207-215 for teaching the following compounds:

    PNG
    media_image4.png
    408
    335
    media_image4.png
    Greyscale

has been overcome by the amendments to claims 1 and 13, which claims now require the compounds to have the fused core structure 
    PNG
    media_image5.png
    94
    184
    media_image5.png
    Greyscale
. The rejection has been withdrawn. 

Restriction/Election
Newly submitted claims 32-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (product claims 1, 6, 9-10, 13, 15, 21-24, 28-30) and II (process claims 32-43) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of treating infectious diseases can be conducted using materially different products, such as elvitegravir, 
    PNG
    media_image6.png
    276
    449
    media_image6.png
    Greyscale
.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions are differently classified (Invention I is classified in C07D and Invention II is classified in A61K), and different search strategies would be required for search each group of claims.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-43 are withdrawn from consideration as being directed to a non-elected invention, there being no allowable generic or linking claim. See 37 CFR 1.142(b) and MPEP § 821.03

Claim Objections
Claims 1, 9 and 29-30 are objected to for the following informalities:
Claim 1 is objected to for lacking clarity. The claim would be clearer if rewritten as follows:
A compound selected from the group consisting of

    PNG
    media_image7.png
    213
    694
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    213
    372
    media_image8.png
    Greyscale
and

    PNG
    media_image9.png
    210
    388
    media_image9.png
    Greyscale

Claim 9, line 4, recites “or” which should be replaced with “and” for proper Markush formatting. See MPEP 2117.
Claim 29, line 4, misspells azithromycin as “azithromycine”.
Claim 29, last line  recites “and” which should be replaced with “or” for proper Markush formatting. See MPEP 2117.
Claim 30, line 3, recites “atazanavir/sulfate” which should be replaced with “atazanavir sulfate” for proper grammar.
Claim 30, line 3, recites “lopinavir/ritonavir” which should be replaced with “lopinavir-ritonavir”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 29, line 9, recites “quinacrineartemisinin” which is not anti-malarial agent that is recognized in the prior art. The specification does not clarify the chemical structure. It is unclear whether the quinacrineartemisinin is a combination of two separate drugs (quinacrine and artemisinin) or one chemical entity having quinacrine and artemisinin physically linked together. Because the specific identity of this chemical is unclear the claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santos Tetrahedron 2012, 68, 2012, 3729-3737.
Santos teaches compounds 3f, 3g, 3h, 4f, 4g and 4h.

    PNG
    media_image1.png
    142
    450
    media_image1.png
    Greyscale


 These compounds anticipate the claimed compounds as outlined below:
Claim 13, a compound of formula (I), 
    PNG
    media_image10.png
    182
    359
    media_image10.png
    Greyscale
, wherein:
R1 is CHPh2,
R2 is a heterocyclic ring comprising one R3 substituent,
R3 is a carboxylate group, and
n is 0.
Claim 15, the compound of claim 13 wherein the heterocyclic ring is a pyrazoline ring (i.e., a 2-pyrazoline ring).

Allowable Subject Matter
Claims 1, 6, 9-10, 21-24, and 28-30 are allowable over the prior art; however, claims 1, 9 and 29-30 are objected to for informalities, claim 29 is rejected under 112(b), and claims 6, 10, 21-24 and 28 are objected to for depending from or ultimately depending from an objected claim.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626